Title: To James Madison from Jacob Ridgway, 24 January 1805 (Abstract)
From: Ridgway, Jacob
To: Madison, James


24 January 1805, Antwerp. “Referring to the annexed duplicate of the Letter I had the honor to address you the 22d August last, I now transmit you, 1° A report List of the American Vessels enterred & Cleared at this Port from the 1st. July to 31st Xber: 1804 [not found].

2°.Sundry receipts N 1 to 6 of the Sums paid for the relief of Seamen in distress during the time I have been in Office, Say from 12th May last up to the 31st Xber [not found].
3°my Account Disbursments against the ship Mac of Charleston (Arrested & Libelled the 12h May 1803) amounting to $57.76—Carried to the Debit U: S:, & Sundry receits relative thereto N 1 to 10 [not found].
4°My Account Current with the U: S: Ballanced the 31 Xber: 1804 by $61.94c. in their favor, Creditted in N/A [not found].
5°.Copies of the Depositions of the Captain and a seaman of the Ship John Parish of Hamburgh relative to the Murder of three American seamen Which unfortunate event happened on the night of the 25th December and was the result of a quarrel between the Crew of the John Parish and those of a Spanish and Portuguese Vessel: The deed, however, bearing every feature of a premeditated murder, I wrote, in this Sense to the Prefet of this Department, requesting that the assassins should be delivered up into the hands of Justice, Copy of Which Letter I enclose, as also of that to the Spanish Consul & Copies of their Respective answers; Observing that the Murderers, One, who has fled, excepted, are now under Trial and that John Smith One of the three Victims has fortunately recovered and will come out of the hospital in three or four days.

“It now remains to inform you of the perishing state of the Ship Mac on the fate of Which I have as yet heard nothing; I would be the more Solicitous about the decision of this affair as I apprehend the Mac will be liable to the enormous new Basin Fees & will in Case of Sale hardly fetch wherewith to defray them and other Expences unless she be Sold very soon.”
 